HELD
BY THE COURT,
that the petition of James Wilkie does not bar or affect the right of the libelants to the satisfaction of the decree rendered in their favor, no suit or proceeding having been instituted in this court by said Wilkie until after the commencement of the action by the libelants, and it not ap-iiearing that he has any fixed lien or privilege upon said vessel or her proceeds for his debt, or that he has been declared, by any competent court of law, to have a lien or privilege of payment in respect thereto; nor is it represented by his petition that his demand has any privilege or lien, other than that which accrues to him in a maritime court, because of supplies and advances made to a foreign vessel.